                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 ABDULLAH HAYDAR,

        Plaintiff,                                  Case No. 2:16-cv-13662
                                                    Honorable Laurie J. Michelson
 v.                                                 Magistrate Judge Stephanie Dawkins Davis

 AMAZON CORPORATE, LLC,
 GARRET GAW,
 PETER FARICY, and
 JOEL MOSBY,

        Defendants.


      OPINION AND ORDER GRANTING IN PART DEFENDANT’S MOTION TO
       EXCLUDE REPORTS AND TESTIMONY OF DONNA BLANCERO [114]


       In 2015, Abdullah Haydar was terminated from his position as a senior manager at Amazon

Corporate, LLC. The reasons for Haydar’s termination are disputed.

       According to Haydar, one significant reason was because he is of Syrian descent and is

Muslim. Haydar alleges that Peter Faricy, effectively the head of Amazon’s “Marketplace”

division at the time, “made references to you people, to you people need to learn how to treat your

wives better, those types of comments repeatedly, . . . in reference to me uniquely differently than

other people. He did not [even] make such comments about [non-Syrian, non-Muslim] people . . .

who went through ugly divorces and whatnot.” (R. 68, PageID.6327.) Although Haydar was two

management levels below Faricy, Haydar believes that Faricy’s view of him affected how his

direct supervisors (and others under Faricy) viewed him.

       For its part, Amazon maintains that Haydar’s national origin and religion had nothing to

do with his firing. From the company’s perspective, Haydar was terminated because he did not

comply with several of the company’s 14 leadership principles.
       In a lengthy opinion, this Court explained that the evidence is not one-sided, and so a jury

must decide if Haydar’s or Amazon’s view of the facts is correct. See generally Haydar v. Amazon

Corp., LLC, No. 2:16-CV-13662, 2018 WL 4282777 (E.D. Mich. Sept. 7, 2018) (denying

summary judgment on Haydar’s claims of national origin and religious discrimination).

       At the upcoming trial, Haydar hopes that the opinions of Donna Marie Blancero, Ph.D.,

will help the jury see things from his perspective. Among other things, Blancero intends to testify

about bias against Muslims, unconscious bias, the difference between diversity and inclusion in

the workplace, proper procedures for investigating an employee’s complaint, and the pitfalls of

using “360 feedback” to evaluate an employee. (See ECF No. 114, PageID.11538–11546.)

       Amazon does not think the jury should hear from Blancero. To be more specific, Amazon

asks this Court to take up its gatekeeper role under Federal Rule of Evidence 702 and preclude

Blancero’s testimony and expert reports. Amazon argues Blancero is not qualified to give opinions

on some issues, that her opinions are based on insufficient data, and that her opinions are based on

a flawed methodology. (See ECF No. 114, PageID.11515.)

       In large part, the Court agrees with Amazon.

                                                 I.

       While this opinion is largely dedicated to specifics, the Court begins with two general

observations that form a backdrop.

       The first is that nothing in this opinion should be construed as a critique of Blancero’s

credentials. To the contrary, Blancero is quite accomplished. She holds a doctorate from Cornell,

with a major emphasis in human-resource management and minor emphases in organizational

behavior and labor relations. (ECF No. 114, PageID.11553.) Blancero is an adjunct associate

professor in management at Bentley University and also serves as the interim dean of business and



                                                 2
the interim dean of the McCallum Graduate School. (See id.) One of the courses Blancero teaches

at Bentley is about managing diversity in the workplace. (ECF No. 114, PageID.11538.) She has

“published over 35 papers/chapters, and [is] a national speaker on issues of diversity.” (Id.)

Blancero’s credentials are not on trial here.

       But those credentials have led the Court to a second general observation: the two reports

Blancero prepared in this case are not the paradigm of what Rule 702 requires. In several places

in her reports, Blancero makes broad generalizations based on limited data. It also appears that

some of her conclusions are based on portions of the record favoring Haydar even though other,

less-favorable portions of the record could have altered the conclusions. And at some points,

Blancero does not bring her knowledge of the field to bear, instead relying on articles outside her

expertise to make a point. Also, the overall organization of Blancero’s reports is difficult to follow.

It is difficult for the Court to discern whether she is offering any opinions or simply intends to

provide the jury with general principles. All of this contributes to the general concern the Court

has in allowing Blancero to testify to everything in her reports.

                                                  II.

       Along with those two general observations, the law completes the backdrop for analyzing

Blancero’s specific findings.

       Under Federal Rule of Evidence 702, this Court may permit opinion testimony only if the

opinion witness is “qualified as an expert.” And even if Blancero is so qualified, any opinion she

tells the jury must help the jury decide the disputed issues in the case, must be “based on sufficient

facts or data,” must be “the product of reliable principles and methods,” and must be the result of

reliably applying “the principles and methods to the facts of the case.” Fed. R. Evid. 702. Experts

are permitted to educate a jury about general principles without applying those principles to the



                                                  3
facts of the case. See Fed. R. Evid. 702 advisory committee’s note to 2000 amendment. Rule 702

grants this Court considerable discretion to allow or exclude opinion testimony. See Conwood Co.

v. U.S. Tobacco Co., 290 F.3d 768, 781 (6th Cir. 2002) (“[W]e will reverse a district court only

where we are left with a definite and firm conviction that it committed a clear error of judgment.”).

                                                III.

       Now to the specifics. The Court will walk through Blancero’s January 2018 report1 section-

by-section, explaining why some parts of the report clear Rule 702’s bar to admissibility and why

others do not. (The Court takes the “Introduction” section last, as Blancero testified that it was

effectively a summary of her report. (ECF No. 114, PageID.11756.))

                                                 A.

       In the “Diversity and Inclusion” section of her report, Blancero defines stereotyping and

confirmation bias. (Report at 2.)

       In this Court’s view, the concept of stereotypes is within the knowledge of the typical juror.

So there is no reason for Blancero to offer testimony on this topic. See United States v. Rios, 830

F.3d 403, 413 (6th Cir. 2016) (“A district court may commit manifest error by admitting expert

testimony where . . . the . . . testimony is not beyond the ken of the average juror.” (internal

quotation marks and alterations omitted)).

       As for confirmation bias, Blancero states that “confirmation bias is when one searches for

data to support one’s preexisting beliefs.” (Report at 2.) She further states, “These type[s] of



       1
           The Court uses Blancero’s January 2018 report instead of her November 2017 report
because the 2018 version is more comprehensive. Although this District’s citation practice is to
use the “PageID” found in the CM/ECF header, because the parties are likely to refer to the January
2018 report during trial, the Court will use the report’s native page numbering in this opinion. The
report can be found at ECF No. 114, PageID.11538–11546. Additionally, a highlighted copy of
the report is attached to this opinion (see Appendix); assuming that an adequate foundation is laid
at trial, Blancero may recount the highlighted portions to the jury.
                                                 4
cognitive biases appear[] to be occurring in this case. Based on the facts of this case, Mr. Haydar

was stereotyped in a negative manner and his supervisors searched for subjective data to support

a poor evaluation rather than depending on the very clear objective data.” (Id.) “This,” Blancero

continues, “is a classic example of confirmation bias.” (Id.)

       Blancero’s application of the theory of confirmation bias to this case is not based on an

adequate factual foundation. As the parties are aware, the Court has reviewed a large portion of

the discovery in this case, including the depositions of Haydar’s supervisors, Garret Gaw and Joel

Mosby. The Court recalls nothing—and Haydar has not pointed to anything—indicating that Gaw

or Mosby (as opposed to Faricy) held any stereotypes about Muslims or Syrians, let alone that they

searched for data on Haydar that fit their stereotypes of Muslims or Syrians. As such, Blancero’s

vague reference to “the facts of this case” does not support her statement that Haydar’s

“supervisors searched for subjective data to support a poor evaluation.” (Report at 2.) And to the

extent that she intended to limit this to Faricy, the report in no way makes that clear. Further,

Blancero faults Haydar’s supervisors for not relying on “very clear objective data,” but then she

cites a line from an email that appears to be Gaw’s subjective assessment. (Id.) Moreover—and

this is something of a repeat theme in the report—Blancero ignores the fact that under Amazon’s

rating system, objective performance, growth potential, and leadership were each assessed

separately. See Haydar, 2018 WL 4282777, at *1–2 (describing how three separate metrics

contribute to an overall rating). So Gaw and Mosby were not permitted to rely solely on “very

clear objective data” in assessing Haydar’s leadership.

       Thus, Blancero will not be permitted to testify to the findings in the “Diversity and

Inclusion” of her report.




                                                 5
                                                 B.

       In the next section of her report, titled “Treatment of Mr. Haydar and Subsequent

Investigation,” Blancero indicates that Amazon’s human resources department did not conduct a

proper investigation into Haydar’s complaint of mistreatment by his supervisors. (Report at 3.)

       The Court hesitates to permit this testimony. It is problematic that Blancero critiques Anne

DeCleene’s HR investigation into Haydar’s internal complaints but did not even read her rather-

lengthy and rather-detailed report. (See ECF No. 114, PageID.11655, 11767.) But, perhaps,

Blancero does not take issue with how DeCleene conducted her investigation generally, but how

DeCleene (or others in HR) investigated national-origin or religious bias specifically. (See Report

at 3 (“When the investigation took place, . . . it appears that she did not investigate based on bias

related to . . . nationality or religion.”); see also ECF No. 114, PageID.11653, 11752–11753.) To

the extent that Blancero’s expertise allows her to reliably say that when an employee mentions

“bias,” standard human-resources protocol is to investigate bias against the employee’s protected

characteristics, Blancero may testify as such. (As this Court previously explained, the record is

mixed on whether Haydar told human resources about national-origin or religious bias or used the

term “bias” in a more amorphous manner. See Haydar, 2018 WL 4282777, at *9.) The Court will

determine at trial whether Haydar lays the proper foundation for Blancero to testify about how

human-resources departments should investigate a claim of “bias.”

       Also in this section of her report, Blancero indicates that Amazon’s investigation did not

follow industry standards for investigations into employee complaints (e.g., “procedural fairness

rules”). The Court will permit Blancero to offer this background information to the jury. It appears

that Blancero has sufficient education and experience to testify about proper internal

investigations. (See ECF No. 114, PageID.11684; ECF No. 114, PageID.11763–11767 (“Q. [Y]ou



                                                 6
have a Ph.D. in these kinds of [internal] investigations. Is that correct? A. Well, my Ph.D. is in

human resources but my dissertation was on investigations, yes, and procedural fairness of

investigations.”).) But the Court will not permit Blancero to opine on whether DeCleene’s

investigation met industry standards (again, Blancero did not read DeCleene’s report (ECF No.

114, PageID.11655, 11767)). Instead, from the general standards Blancero provides, the jury will

evaluate for itself the quality of Amazon’s investigation into Haydar’s complaint. See Fed. R. Evid.

702 advisory committee’s note to 2000 amendment (“[I]t might also be important in some cases

for an expert to educate the factfinder about general principles, without ever attempting to apply

these principles to the specific facts of the case.”).

        In short, assuming proper foundation, Blancero may testify to the highlighted portions of

the section titled “Treatment of Mr. Haydar and Subsequent Investigation.” (See Appendix.)

                                                   C.

        In the “Culture of Lack of Inclusion” section of her report, Blancero introduces the concept

of unconscious (i.e., implicit) bias.

        To better understand this section of Blancero’s report, some background is helpful. The

term “unconscious bias” captures the concept that a person holds a bias (positive or negative)

toward a group of people but is unaware that he holds that bias. See (Report at 5); United States v.

Robinson, 872 F.3d 760, 785 (6th Cir. 2017) (Donald, J., concurring in part and dissenting in part)

(“Perhaps the most disturbing aspect of implicit bias is that it operates outside of a person’s

conscious intent. Such biases often conflict with one’s consciously-held, egalitarian values, and

indeed are more predictive of our conduct than are those explicitly-held values.”). Research

indicates that everyone has some unconscious biases (see Report at 4), in part because “implicit




                                                   7
biases allow individuals to efficiently categorize their experiences, and these categories allow

people to easily understand and interact with their world,” Robinson, 872 F.3d at 785.

       With that background, Blancero’s opinion is more readily understood. Her report states,

“In Mr. Haydar’s case, it is quite reasonable to come to the conclusion that there is implicit bias

given the climate and tone of Mr. Faricy. Based on this I believe we can say that that bias

manifested itself in the poor treatment towards Mr. Haydar and, perhaps more importantly, his

subsequent termination.” (Report at 3.) Effectively, then, Blancero opines that Faricy and perhaps

others who evaluated Haydar were, unknown to them, negatively biased against Muslims or

Syrians and that those biases contributed to Haydar’s negative feedback, performance reviews, and

termination.

       Although the logic of this section of the report is somewhat difficult to follow, it appears

that Blancero reaches her conclusion that unconscious bias played a role in Haydar’s treatment as

follows. Blancero begins with the premise that “there is implicit bias against Muslims today.”

(Report at 3.) Then, relying on a paper by researchers at the University of Maryland, Blancero

states that an organization’s climate for racial bias influences the organization’s ratings of job

applicants. (Id.) She says that she can “extrapolate” from this study “a similar climate for religious

bias.” (Id.) Blancero then attempts to establish that there was a “climate for discrimination” or bias

against Haydar. (Id.) In support of this premise, Blancero says that Faricy perpetuated a culture of

“white males” and that the climate was not inclusive of those who did not fit the white-male profile.

(Report at 4.) Blancero then faults Faricy for, on the one hand, testifying that he went to a training

on unconscious bias, but, on the other hand, testifying in a way that, in Blancero’s opinion,

revealed “no such awareness of his own biases.” (Id.) Specifically, the report characterizes Faricy’s

testimony as suggesting that he or Amazon was “colorblind.” (Id.) The problem with this, says



                                                  8
Blancero, is that it misunderstands that biases can be unconscious. (Id.) Blancero maintains that

the colorblind concept also reduces engagement by minorities and increases minorities’ perception

that their white colleagues are biased. (Id.)

       One broken link in this chain of reasoning is the premise that Faricy perpetuated a culture

of “white males” and that the climate was not inclusive of those who did not fit the white-male

profile. It appears that Blancero’s opinion about the culture that Faricy perpetuated—in an

organization with thousands of employees—is based on her review of Faricy’s treatment of Haydar

standing alone (e.g., Faricy’s “you people” comments) and Faricy’s treatment of Haydar relative

to Faricy’s treatment of Stefan Haney, a white man at one management level higher than Haydar’s.

(See Report at 3 (stating that Faricy mocked Haydar about how he treated his wife); id. at 6–7

(quoting Faricy’s comments about Haney); id. at 8 (comparing Haney’s and Haydar’s behavior

and asserting disparate treatment); ECF No. 114, PageID.11757.) But, in this Court’s view, how

Faricy treated two people is an insufficient factual basis to infer that Faricy perpetuated a white-

male culture. Again, thousands of Amazonians—of various races, nationalities, and religions—

were under Faricy’s branch of the Amazon organization chart. Yet Blancero never went onsite to

observe the ranks under Faricy. Blancero never interviewed any of Faricy’s direct reports.

Blancero never read DeCleene’s interviews of some of Faricy’s direct reports. And Blancero never

compared, in aggregate, the evaluations of whites and non-whites (otherwise similarly situated)

who worked under Faricy. So Blancero lacks the factual basis to opine that Faricy perpetuated a

culture favoring white men and a climate that was not inclusive of non-white men.

       And even setting aside the specific reasoning set out in the report, the Court is not

convinced that the concept of unconscious bias would help the jury decide the key issue of

intentional discrimination in this case. The jury will hear about Faricy’s “you people” comments.



                                                 9
And the jury will be able to compare how Faricy (and others) viewed the leadership deficiencies

of non-Muslims and non-Syrians (e.g., Haney) and how they viewed Haydar’s leadership

deficiencies. From that evidence, a jury is fully capable of inferring that Faricy or others were (or

were not) biased against Muslims or Syrians. With case-specific evidence, the jury does not need

to base a finding of negative biases on the general concept that all people hold some type of

unconscious bias. See E.E.O.C. v. Wal-Mart Stores, Inc., No. 6:01-CV-339-KKC, 2010 WL

583681, at *4 (E.D. Ky. Feb. 16, 2010) (“The burden . . . is on the plaintiff to prove that intentional

discrimination occurred at this particular distribution center, not just that gender stereotyping or

intentional discrimination is prevalent in the world.”).

       Worse, introducing the concept of unconscious bias based on inadequate data and analysis

runs the risk of unfairly tilting the scales in Haydar’s favor. See Fed. R. Civ. P. 403. Aside from

comments about and treatment of Haydar (and, again, a jury can draw its own inferences from that

evidence), Blancero has little evidence that those who provided feedback or evaluated Haydar held

unconscious, negative biases toward Muslims or Syrians. She does not have the results of any

implicit-association test, she did not observe the workplace, and she did not conduct any type of

statistical analysis suggesting hidden bias. So apart from Haydar’s situation, Blancero has little to

infer that those who assessed Haydar’s leadership held a negative, unconscious bias toward Syrians

or Muslims. And Blancero has even less to infer that Haydar’s evaluators acted on any unconscious

bias that they might have had. See Jones v. Nat’l Council of Young Men’s Christian Ass’ns of the

U.S., 34 F. Supp. 3d 896, 900 (N.D. Ill. 2014) (finding plaintiffs had not established a “logical

connection” between the mere existence of unconscious bias and “the results of employment

decisions made by supervisors and managers who are armed with abundant data and are personally

invested in the results of the process”); Childers v. Trustees of the Univ. of Pennsylvania, No. 14-



                                                  10
2439, 2016 WL 1086669, at *5–6 (E.D. Pa. Mar. 21, 2016). So there is weak foundation for

Blancero to infer that unconscious bias played a significant role in Haydar’s termination. (See ECF

No. 114, PageID.11678–11679 (testifying that it was “likely” but not “reasonably certain” that

negative, unconscious biases affected Haydar’s evaluations).) Yet if the jury were to hear that

every person holds some type of unconscious bias, it may well leap to concluding that Haydar’s

negative feedback was tainted by an unconscious bias against Muslims or Syrians. Given the weak

foundation, that would be undue advantage.

       In short, the Court will not permit Blancero to recount to the jury the general concept of

unconscious bias or the role it might have played in Haydar’s assessment, treatment, or

termination.

       In the “Culture of Lack of Inclusion” section of her report, Blancero also provides general

information about the difference between diversity and inclusion. (Report at 4.) According to her,

diversity looks at numbers (e.g., a certain percentage of a corporation’s employees are Muslim)

whereas inclusion looks at whether an individual is “made to feel part of the organization.” (Report

at 4.) Relatedly, she states that while almost all organizations promote diversity, ultimately it

comes down to how specific leaders in the organization treat specific individuals. (Id.)

       The Court will allow Blancero to provide this general background information to the jury.

Blancero’s distinction appears to be solidly within her expertise. (See Report at 4.) Indeed, it is

based in part on her co-authored article, “Hired for diversity, rewarded for conformity.” (Report

at 4.) So even if the typical juror is familiar with the difference between diversity and inclusion,

the reliability of Blancero’s testimony ensures that the only prejudice is a bit of trial time, not

misinformation. And because Amazon will undoubtedly stress to the jury that it has a very diverse

workforce and that it values diversity, the testimony is relevant.



                                                 11
       Finally, in this section of her report, Blancero provides general information about

discrimination against Muslims. (Report at 3, 4.) Although Blancero has expertise in certain

concepts about diversity and inclusion that cut across groups, she admitted that she has never

conducted any research specific to Muslims. (ECF No. 114, PageID.11600–11601.) It thus appears

that Blancero’s specific knowledge about discrimination against Muslims comes from the articles

she cites in her report. But because Blancero does not have expertise in this area, her reliance on

these articles is not much different from a lay person finding articles that discuss discrimination

against Muslims. And again, Blancero did no analysis of how Amazon, or even its Marketplace

division, treats Muslims beyond Haydar. Moreover, it appears that the purpose of establishing the

existence of discrimination against Muslims is to make more plausible that Haydar was the victim

of unconscious bias. Yet, as explained, the Court will not be permitting testimony on unconscious

bias. For all these reasons, the Court will not permit Blancero to tell the jury that after the 9/11

attacks, the EEOC saw a 250 percent increase in discrimination against Muslims or that “Muslims

may not be fully accepted in contemporary American society.” (Report at 3, 4.)

       In short, assuming that an adequate foundation is laid at trial, Blancero may testify to the

highlighted portions of the “Culture of Lack of Inclusion” section of her report. (See Appendix.)

                                                D.

       The last section of Blancero’s report is titled “Summary of Major Issues.” In this section,

Blancero makes five points. The Court takes them in order.

                                                 1.

       Blancero first opines that the “subjective opinions” of various Amazonians about Haydar’s

leadership were not “actually independent.” (Report at 5.) She points out that Faricy, the head of

Marketplace, had expressed negative views about Haydar. (Id.) Blancero then says, “If someone



                                                12
in a leadership position speaks poorly about my peer it is likely that I’m going to echo those

concerns. It could be groupthink or it could be political astuteness. Why would you voice a

different opinion than your boss?” (Id.)

       But in answering this question—which seems to have any number of responses—the only

support Blancero cites is a published article that appears to be a critique of “360 feedback”—not

an article on groupthink or political astuteness. And Blancero’s follow-the-leader concept appears

to be grounded in common sense, i.e., it is likely within the knowledge of a typical juror.

       That said, if Blancero can in good faith testify at trial that she has special knowledge or

expertise in the follow-the-leader concept (see ECF No. 114, PageID.11758), she may educate the

jury as to the underlying psychology, e.g., groupthink or political astuteness. The Court will not

permit extended testimony on this topic or testimony from Blancero that indicates that Gaw,

Mosby, or others had a follow-the-leader mentality. Further, if Blancero testifies to the psychology

underlying the follow-the-leader concept, Amazon would be free to show that while that mentality

exists generally, it was not the reason that Amazonians under Faricy gave similar feedback about

Haydar’s leadership.

                                                 2.

       Next, Blancero says “most troubling is the ‘disagree and then commit’ leadership

principle.” (Report at 6.) Amazon has 14 leadership principles; one is “have backbone; disagree

and commit.” Amazon explains, “Leaders are obligated to respectfully challenge decisions when

they disagree, even when doing so is uncomfortable or exhausting. Leaders have conviction and

are tenacious. They do not compromise for the sake of social cohesion. Once a decision is

determined, they commit wholly.” (ECF No. 68, PageID.8226.) Blancero thinks that this principle




                                                13
was applied unfairly to Haydar because he was retaliated against when he challenged his negative

performance reviews. (Report at 6.)

       The Court will not permit Blancero to opine on whether Amazon fairly applied the “have

backbone; disagree and commit” principle to Haydar. It is within a jury’s ability to decide whether

Haydar complied with the principle (or, more importantly, whether Haydar’s superiors were

justified in finding that Haydar did not comply with the principle). Indeed, Blancero identifies

nothing specific about her education or training that gives her special insight into Haydar’s

compliance with the have-backbone-disagree-and-commit principle. And to the extent that her

special insight is based on her knowledge of unconscious bias or a claim that Faricy promulgated

a white-male culture, the Court has already described problems with those grounds for drawing an

opinion.

                                                3.

       “Third,” says Blancero, “the treatment of Mr. Haney compared to the treatment of Mr.

Haydar exemplifies how the culture was such that a white male’s actual or perceived weaknesses

can be not merely overlooked, but can result in a promotion while an Arab Muslim man has a

hyper focused review of subjective data—in the face of strong success with objective results.”

(Report at 6–7.)

       The Court will not permit Blancero to testify in this manner. The Court has already

explained (and explains further at the end of this opinion) that Blancero lacks an adequate factual

basis or reliable methodology for inferring that the “culture” under Faricy was biased against

anyone who was not a white male. And the Court has explained that the jury is competent to draw

proper inferences from any disparate treatment between Haydar and Haney. The Court also has

explained that strong “objective results” are not necessarily inconsistent with negative leadership



                                                14
scores as the two are independent axes in Amazon’s evaluation matrix. (Indeed, the matrix

contemplates high performance and low leadership scores. (See R. 68, PageID.8227.)) To all of

this, the Court adds that Blancero makes no attempt to explain how she reconciled distinctions

between Haney’s and Haydar’s assessments, including that Haney’s performance reviews were

not completed by Haydar’s supervisors. (Indeed, it is not even apparent that she reviewed Haney’s

performance reviews.)

                                               4.

       Blancero next highlights that two people in Amazon’s HR department (Kaitlin McVey and

Michael Beary) were not on the same page as to whether Haydar should be terminated. (Report at

7.)

       There is no reason for Blancero to testify about this inconsistency. The jury will hear

evidence about McVey’s and Beary’s positions on Haydar’s employment and is more than

competent to identify any inconsistencies.

                                               5.

       As her fifth “Major Issue[],” Blancero opines that “the overall focus on subjective data is

just dangerous.” (Report at 7.) She cites a second article about the problems with “360 feedback”

and opines that the tool is best used to develop—not assess—an employee. (Id.) (As the term “360

feedback” suggests, it includes feedback from an employee’s supervisors, peers, and reports.)

       While the Court has concerns about whether Blancero selected articles that support her

view of 360 feedback, the Court will permit Blancero to testify about the weaknesses of 360

feedback. The topic appears to be within Blancero’s education and research background: she holds

a doctorate in human-resource management and has taught a course on employee selection and

appraisal. (ECF No. 114, PageID.11565.)



                                               15
                                                E.

       Lastly, the Court addresses what appears to be Blancero’s bottom line. Blancero says that

the “Introduction” section of her report was essentially an abstract of her entire report. (ECF No.

114, PageID.11756.) In the introduction, she states, “In my professional opinion, these subjective

and biased comments [about Haydar] have resulted in a culture that allowed for discriminatory

actions to occur.” (Report at 2.) And in the final portion of the “Summary of Major Issues” section

of her report, Blancero states, “It is my opinion, based on my analysis above that Mr. Haydar was

not treated fairly with regard to his performance evaluations, overall treatment, retaliation from

bringing up these issues, and subsequent termination.” (Report at 8.)

       The opinion in the introduction is neither based on sufficient data nor a reliable

methodology. It appears that Blancero is extrapolating from a few Amazonians’ treatment of

Haydar that Amazon’s “culture” allowed for discriminatory actions to occur. In this Court’s view,

Blancero inappropriately expands a single data point—the treatment of Haydar—into a sweeping

generalization about Amazon. And even if Blancero meant the culture of those under Faricy,

thousands were under Faricy’s branch of Amazon’s organization chart. So it would remain that

Blancero is opining on the culture among thousands of Amazonians from her review of a single

incident.

       As for the opinion found at the end of Blancero’s report, it appears to be an opinion on the

ultimate issue in this case: whether Haydar’s reviews, feedback, and treatment were “fair[]” or

whether they were the partial product of bias toward Muslims or Syrians. (See Report at 8.) In his

response to Amazon’s motion to exclude Blancero’s opinions from trial, Haydar has agreed that

Blancero will not opine “on the ultimate issue of whether intentional discrimination occurred

against Plaintiff.” (ECF No. 116, PageID.11948.) The Court believes this concession includes



                                                16
Blancero’s opinion that “Haydar was not treated fairly with regard to his performance evaluations,

overall treatment, retaliation from bringing up these issues, and subsequent termination.” (Report

at 8.)

                                               IV.

         For the reasons given, the Court GRANTS IN PART and DENIES IN PART Amazon’s

motion to exclude the opinions, reports, and testimony of Blancero. Assuming proper foundation,

Blancero may testify in accordance with the portions of her report highlighted in the appendix to

this opinion.

         SO ORDERED.


          Dated: October 10, 2019


                                     s/Laurie J. Michelson
                                     LAURIE J. MICHELSON
                                     UNITED STATES DISTRICT JUDGE




                                               17
Appendix




 18
                                   Report on Abdullah Haydar
                            Prepared by Donna Maria Blancero, PhD
                                         January 5, 2018



My name Donna Maria Blancero and I have been researching issues of diversity and inclusion
for 20 years. My PhD is in Human Resources from Cornell University and my dissertation was
on procedural justice and fairness in complaints. I am currently Associate Dean of Business at
Bentley University in Waltham, Massachusetts. Included in my work at Bentley is teaching a
course in managing diversity in the workplace. As well, I am heavily involved in training the
faculty and staff in diversity and inclusion. I have published over 35 papers/chapters, and am a
national speaker on issues of diversity. Additionally, I work with several business organizations
on inclusion issues. My curriculum vitae is attached.

My report is based on my reading of the materials provided to me on Mr. Abdullah Haydar and
my own expertise in this area. Specifically, these materials included:

   1. Deposition of Abdullah Haydar, June 28, 2017
   2. Deposition of Garret Gaw, July 17, 2017
   3. Deposition of Derek Oehler, July 21, 2017
   4. Deposition of Shelly Cerio, July 24, 2017
   5. Deposition of Peter Faricy, July 28, 2017
   6. Deposition of Stefan Haney, November 7, 2017
   7. Deposition of Kaitlin Mc Vey, November 14, 2017
   8. Deposition of Anne Decleene, November 14, 2017
   9. Deposition of Mr. Berry, November 17, 2017
   10. Selected documents from defendant's document preparation
   11. Review of the relevant academic and practitioner literature




 BLANCERO/HAYDAR                                                                                   1
Introduction

Issues of inclusion and discrimination are never simple and typically include several layers of
complexity. My job here was to review the materials provided and, based on literature in the
field as well as my own expertise, provide my professional opinion. That said, I find several
issues in this particular case to be amazingly straightforward and obvious. There are evaluations
of Mr. Haydar that are objective - based on goals and hard data. These cannot be contested and
these evaluations are positive ones. Clearly, Mr. Haydar was effective in his job. We also find
subjective data that are inconsistent and change within a very short time period. These
subjective data include positive attributions regarding him and certainly some areas of
improvement. In my professional opinion, these subjective and biased comments have resulted
in a culture that allowed for discriminatory actions to occur. The data provided are inconsistent
with Amazon's statement of non-discrimination; moreover, the data support a culture that would
allow for discrimination to occur.

Diversity and Inclusion

Stereotyping is when we take entire groups and assign characteristics to everyone based on their
membership of that group or that social identity. Additionally, confirmation bias is when one
searches for data to support one's preexisting beliefs. This happens when individuals gather - or
remember - data or information that supports their behavior; they interpret events in a biased
manner. These type of cognitive biases appear to be occurring in this case. Based on the facts of
this case, Mr. Haydar was stereotyped in a negative manner and his supervisors searched for
subjective data to support a poor evaluation rather than depending on the very clear objective
data. This is a classic example of confirmation bias. As just one example, we see an email from
Garret Gaw to Mr. Haydar saying, in part, " ... Since you moved to the office, you've been a
phenomenal Detroit team member and Marketplace leader. You lead by example ... " Mr. Gaw
later becomes Mr. Haydar's immediate supervisor. Why was this not considered in his overall
evaluation?




 BLANCERO/HAYDAR                                                                                  2
T reatm ent o f M r. Hayda r and Subs · guent Tn vesti gation

Mr. Haydar has stated that he was treated differently - poorly - based on his religion and/or
nationality. This was done in private and public, for example he was mocked about how he
treated his wife by Mr. Faricy, yet Mr. Faricy didn't even know his wife. When the investigation
took place, under Shelly Cerio's direction, it appears that she did not investigate based on bias
related to national nationality or religion. Clearly, that was the reason for the treatment, what else
would it have been? Ifwe look at standard human resources procedure for investigating internal
complaints they need to follow specific processes. 1 The literature on complaint systems strongly
recommends adherence to procedural fairness rules. For example, the data need to be accurate,
allow opportunities for voice, be correctable (allowance of opportunity to correct mistakes), be
unbiased, ethical, and consistent, among others. 2 None of these seem to be followed.

Culture of lack of inclusion

It's well-established that there is implicit bias against Muslims today. After September 11, 2001,
the Equal Employment Opportunity Commission (EEOC) saw a 250% increase in discrimination
against Muslims. 3 A study conducted by researchers at the University of Maryland look at
climate for racial bias, and we can extrapolate from this study, a similar climate for religious
bias. In this study, they found that organizational climate influenced applicant ratings 4 . In Mr.
Haydar's case, it is quite reasonable to come to the conclusion that there is implicit bias given the
climate and the tone of Mr. Faricy. Based on this I believe we can say that that bias manifested
itself in the poor treatment towards Mr. Haydar and, perhaps more importantly, his subsequent
termination.

It seems clear that there was a climate of discrimination or at least bias against Mr. Haydar. What
is striking to me was that not only was Mr. Haydar a sought-after mentor from many people but
that he was actually invited to speak at an internal Amazon conference. It begs the question -
why did you let allow someone to speak at such a conference when that person is not doing the
job and did not embody leadership principles? There are so many examples of inconsistencies



 BLANCERO/HAYDAR                                                                                      3
here that show excellence and leadership success - measured objectively - and then on the other
hand, incredible bias and inappropriate treatment.

One of the areas that I work closely with is this notion of people being treated differently. People
being treated poorly based on social identities 5 is further expounded on in an article that I
published entitled "Hired for Diversity, Rewarded for Conformity." 6 Diversity looks at the
numbers and inclusion examines how people are treated. We can look at how many Women,
Blacks, Muslims, Latinos, etc. in the organization. That's quite objective, we can state that with
certainty the same way that we can state Mr. Haydar was effective in his job. It's objective. We
have to also look at inclusion, which speaks to how individuals are included in the organization
and if they are made to feel part of the organization. For me it's quite clear that there was not
inclusion for Mr. Haydar, based on his identity as a Muslim and/or his national origin.

His objective success as well as the feedback that he asked for (including HR telling him that he
was doing a fine job) and then he is managed out? While almost all organizations promote issues
of diversity and have diversity statements, the reality is that it all comes down to the individual
people. It is the actions of the specific leaders involved and how they are treating individuals. It
appears that the culture, perpetuated by Mr. Faricy, was one of white males and it was a poor
climate for inclusion for those who did not fit that specific profile. Given the size of Amazon, I
would expect more attention to be paid to such issues.

Perhaps one of the things that is most unbelievable is that both Ms. Cerio and Mr. Faricy state
that no one has been discriminated against at Amazon. This appears to be next to impossible, in
particular given the statistics provided earlier. A study in Personnel Psychology, a leading
journal in the human resource area, states the challenges encountered by Muslim individuals in
selection contexts and highlights the need to understand and reduce discrimination toward
religious minorities. The authors state that "despite claims to recognize and respect a wide range
of religious affiliations, Muslims may not be fully accepted in contemporary American society." 7
This is an unfortunate reality.

I found it revealing that Mr. Faricy states that he is aware of the concept of unconscious bias and
acknowledges that all human beings hold such biases 8• He even states that he went to training


 Bl.ANCERO/HAYDAR                                                                                     4
offered by Amazon and mentions the research done at Harvard in this area. Yet, his responses to
questions on unconscious bias illustrate that he has no such awareness of his own biases by
suggesting that everyone is treated the same and that he has never intentionally been biased
against someone. Unconscious bias, by definition, is that one is unaware or 'unconscious' of
such biases. More concerning to me and more illustrative of the culture that seems to be allowed
is the comment regarding everyone being treated the same. His responses about different
cultures, stereotypes, and how everyone is treated the same is not merely showing a lack of
understanding of unconscious bias but suggests he is 'colorblind.' As Emerson states in her
article, "downplaying demographic differences reduces the engagement of underrepresented
employees and increases their perceptions of bias from their white colleagues." 9 The comments
from such a high ranking executive suggests a lack of awareness of what it takes to have a
positive diversity climate and, in my opinion, allows for a diversity climate that would be blind
to these issues. Once again, I do not see any data that supports a positive or aware diversity
climate or culture.




 ummary of Major Issues

First, Mr. Haydar's objective performance reviews are positive. For example, there is agreement
that he hired and retained an effective team. His subjective reviews are mixed. There are several
issues here. How can Mr. Haydar exhibit behaviors that are characterized as ineffective and yet
still succeed in his work? Are the subjective opinions of others actually independent? I am
questioning that perceived independence; you have a strong and powerful leader in Mr. Faricy
who voices a negative opinion about Mr. Haydar in front of others that can certainly influence
those individuals. If someone in a leadership position speaks poorly about my peer it is likely
that I'm going to echo those concerns. It could be groupthink or it could be political astuteness.
Why would you voice a different opinion than your boss? I am not suggesting that they were
told that they had to agree with Mr. Faricy, but in my opinion they would be inclined to do so if
they wanted a successful career under him. In a review article of various performance review
methodolog~s,_.Aggftrwal~ Thakur (2013). 10 report that a weakness with 3()0_reyiews is that


 BLANCERO/HAYDAR                                                                                    s
they are "Prone to political and social games played by people." Additionally, they argue that
such reviews are "Sensitive to organization and national culture." Both of these statements apply
in this case. There was some political awareness of the 'boss's' view, and, in my professional
opinion, the organizational culture that allowed for such behavior.

An example of this in in Philipsen 's 360comments 11 • First, he provides input about objective
outcomes from Haydar, specifically about hiring "ahead of the ramp plan" and bringing in a
"great set ofpeople." Then he has this long list of subjective criticism. Gaw then, in his
deposition, appears to rely on this when he is discussing the ratio of Haydar's feedback with
Haydar having a smaller ratio of 'good to bad' than he would have wanted to see. In my
opinion, it is taking poor data and using them a second time to draw conclusions that are
subjective.

Second, most troubling is the 'disagree and then commit' leadership principle. Based on the
facts that I read Mr. Haydar was exemplary in voicing his concern about his review. A leader
should not just 'fall in line' but should voice concern and provide data to support the concern. It
appears to be quite arbitrary to decide when and how one stops voicing his concern. Ethically,
one should expect a leader to disagree - especially with such powerful facts (i.e., objective
review) - to stand up for himself. That is exactly the behavior exhibited by Mr. Haydar.
Retaliation is an important human resource principle yet it appears that he retaliated against for
his complaint. Mr. Gaw and Mr. Oehler say that Mr. Haydar won't give up on fighting his
reviews and that this is a problem, which speaks directly to their intent to retaliate against him.
Examples of this include Faricy's email of June 9, 2013 12 where he advises Haydar to "keep your
head down and shut up." So, we have a tangible example of inconsistency here - Haydar
working to the leadership principle of disagreeing and then being told to shut up. Further, we
have Faricy then directing a subordinate (Ramiah) to exclude Haydar from meetings. 13

Third, the treatment of Mr. Haney compared to the treatment of Mr. Haydar exemplifies how the
culture was such that a white male's actual or perceived weaknesses can be not merely
overlooked, but can result in a promotion while an Arab Muslim man has a hyper focused review




 BLANCERO/HAYDAR                                                                                      6
of subjective data - in the face of strong success with objective results. The difference in the
treatment of these two men is striking. Note the feedback that Faricy gives to Haney 14 :

       Stefan was the very first I hired to the Marketplace team in January o/2009. This
       was for great reasons. Stefan has unique skill set to effectively lead both tech and
       product teams to excellence. Since 2009 you've been our positive face of the
       seller business within Amazon, my go-to buyer experience expert and go take-the-
       hill !eader. I will miss the sound ofyour booming voice and contribution to the
       Marketplace team but am equally excited to see your impact within NA sales
       team.· The ultimate compliment is to be respected by your peers and are well
       respected. You made a big difference in 2014. Thanks for your hard work,
       leadership and loyalty.



Fourth, there are inconsistent statements surrounding the discussions of Mr. Haydar by Ms.
Mc Vey and Mr. Berry. On one hand, Mr. Berry says that they had an open mind, while Mc Vey
suggests that he should be terminated. In fact, the suggestion for termination is before Mr.
Haydar is provided a performance plan. Incredibly, Berry did not know that Mc Vey even sent an
email to Gaw making this suggestion and, moreover, was something he would not expect. 15

Fifth, the overall focus on subjective data is just dangerous. The literature on best practices for
360 reviews recognizes the potential weaknesses in such a system. These subjective data points
are best utilized for development, not for evaluation. As stated in the Harvard Business Review
in an article entitled: The Fatal Flaw with 360 surveys. 16 In this article, performance review
expert Marcus Buckingham articulates two statements that I find most relevant to the case in
hand. When discussing the flaws of such data he states that "It's the data itself The data
generated from a 360 survey is bad. It's always bad." As well, he states (balded is original
author's markings) "The bottom line is that, when it comes to rating my behavior, you are not
objective. You are, in statistical parlance, unreliable. You give us bad data." Of course, such
subjective evaluations can be quite useful as additional information for developmental purposes,
but not for performance reviews and/or grounds for termination.


 BLANCERO/HAYDAR                                                                                      7
It is my opinion that, based on my analysis above that Mr. Haydar was not treated fairly with
regard to his performance evaluations, overall treatment, retaliation from bringing up these
issues, and subsequent termination. Additionally, the investigation did not follow standard
processes for complaints. If one looks closely at the facts, you will inconsistent treatment, and
inconsistent reports on what was being done (performance plan vs. termination plan).

Mr. Haydar did quite well objectively, was treated differently than another employee (Mr.
Haney) with regard to outcome (fired vs. promoted), and was retaliated for strongly questioning
his review. Then we have Ms. Cerio and Mr. Faricy stating that no one has ever been
discriminated against at Amazon. Let that sink in for a moment. It is indeed a ludicrous
statement. With hundreds of thousands of people employed at Amazon, regardless of what
official policies are in place, processes are implemented by so many people that, statistically, one
would expect some issues of discrimination to occur.

Finally, it is clear that the culture was unaccepting of people who were not of the 'dominant'
culture, in other words, the dominant culture of those who identify as White (non Arab/Muslim).
This connects to my earlier discussion of diversity and inclusion. Based on my review of the
materials provided, the culture was such that those who did not identify as such were not given
the latitude of behaviors that White employees were provided. This is a classic example of a lack
of inclusion - it becomes an issue of 'you can work here, but you need to fall in line and act a
certain way.' So, in this case, behaviors exhibited by Mr. Haney are okay - and lead to a
promotion, while for Mr. Haydar these behaviors result in termination. In my view, this
illustrates a lack of inclusion and an inclusion climate that is not accepting.

Amazon has good policies that should allow for a lack of discrimination yet, in practice, these do
not appear to have been followed in this case. In my opinion, if you review these issues, you will
see that the culture that prospered here is one that allowed discrimination to occur and possibly
flourish.




 BLANCERO/HAYDAR                                                                                    8
1
 Blancero, D.M, DelCampo, R. G., & Marron, G. F. (2010). Just tell me! Making alternative
dispute resolution systems fair. Industrial Relations: A Journal of Economy and Society, 49( 4),
524-543.

2
  Colquitt, J. A., & Rodell, J.B. (2015). Measuringjustice and fairness. Oxford handbook of
justice in the workplace, 187-202.
3
     http ://onlabor.org/workplac -discrimination-against-mus lims/ Retrieved 11/2/17.
4
 Ziegert, J.C., & Hanges, P. J. (2005). Employment discrimination: the role of implicit attitudes,
motivation, and a climate for racial bias. Journal ofApplied Psychology, 90(3), 553.

5
 Social identities include race/ethnicity, gender, age, religion, sexual orientation, socioeconomic
status, nationality, among others.
6
 Blancero, D. M., DelCampo, R. G., Marron, G. F. (2007). Hired for Diversity yet Rewarded for
Conformity: Hispanics in Corporate America. The Business Journal of Hispanic Research, 1(1 ),
12-25.

7
 King, E. B., & Ahmad, A. S. (2010). An experimental field study of interpersonal
discrimination toward Muslim job applicants. Personnel Psychology, 63(4), 881-906.

8
    Faricy deposition, July 28, 2017.

9
 Emerson, J. (2017) Colorblind Diversity Efforts Don't Work Harvard Business Review
https://hbr.org/2017/09/colorblind-div r ity-efn rt -dont-work#comment-section

10
  Aggarwal, A., & Thakur, G. S. M. (2013). Techniques of performance appraisal-a review.
International Journal of Engineering and Advanced Technology (IJEAT), 2(3), 2249-8958.
11
     Bates 04 73

12
     Bates 2201

13
     Bates 642

14
     Haney deposition

15
     Berry deposition

16
     Buckingham, M. "The fatal flaw with 360 surveys." Harvard Business Review (2011).



    BLANCERO/HAYDAR                                                                                9
